Citation Nr: 1603655	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to October 12, 1994, for the grant of service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to March 24, 1995, and in excess of 70 percent disabling, for the period beginning August 1, 1995, to prior to November 6, 2006, for PTSD.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Review of the clams file reflects the Veteran has difficulty in maintaining/obtaining regular employment during the period on appeal.  In a statement, dated May 1992, the Veteran indicates he has had trouble adjust himself to normal mode of life and he has had numerous jobs the longest one lasting one year.  A VA treatment record, dated September 1994, noted that the Veteran felt he had difficulty maintaining employment and felt that the current program was his last hope.  VA hospital reports, dated November 1994 and August 1995, note that the Veteran was unemployable at this time.  The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the issue of entitlement to a TDIU has been raised by the record and, therefore, is now included as an issue in this appeal.

The issues of entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to March 24, 1995, and in excess of 70 percent disabling, for the period beginning August 1, 1995, to prior to November 6, 2006, for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for a nervous condition in a January 1976 RO rating decision and was notified of the decision in February 1976.  The Veteran did not perfect an appeal of the January 1976 RO rating decision.

2.  The earliest document in the claims file that may be accepted as a claim to reopen the Veteran's claim for service connection for a nervous condition is an application for compensation or pension, received April 10, 1992. 

3.  No rating decision was issued regarding the April 1992 claim for a nervous condition until February 1995.

4.  Affording the Veteran the benefit of the doubt, in April 1992 the Veteran manifested symptomatology of an acquired psychiatric disability thereafter diagnosed as PTSD.


CONCLUSIONS OF LAW

1.  The January 1976 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Entitlement to an effective date of April 10, 1992, and no earlier, for the grant of service connection for PTSD, is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from the Veteran's disagreement with the effective date assigned for PTSD following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

II.  Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD because he filed his claim for service connected benefits for a nervous disorder in April 1992. 

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date for the grant of service connection for a reopened claim based on submission of new and material evidence after final disallowance is the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r). 

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The Veteran initially filed a claim for entitlement to service connection for a nervous condition in October 1974.  The claim was denied in a January 1976 RO rating decision.  There is no indication in the claims file that the Veteran appealed the January 1976 decision.  

Thereafter, the Veteran filed another application for compensation or pension for a nervous condition and flat feet, received on April 10, 1992.  In a rating decision, dated September 1992, the RO interpreted the Veteran's application as an increased rating claim for pes planus and a non-service connected pension claim.  The RO increased the Veteran's pes planus rating to 10 percent disabling and denied the pension claim.  In denying the pension claim, the RO noted:

[The Veteran] shows admission for alcohol detoxication and rehabilitation.  There is no evidence of a psychiatric condition.  He was discharged to the VA Domiciliary as he is a homeless [V]eteran.  He was considered competent and employable.  Diagnosis was alcohol dependency.

The RO's determination was that "Disability is the result of the [V]eteran's own willful misconduct: Drug abuse and alcoholism."  However, the RO did not act on the claim for a nervous condition. 

A May 1992, rehabilitation report from the VA Medical Center (VAMC) in Lyons, New Jersey, noted an admitting diagnoses of severe alcohol dependence, heroin dependence in remission, and cannabis abuse in remission.  The report noted psychological testing was conducted in April 1992, which noted the Veteran had depression and tendency to ruminate coupled with a history of antisocial behavior.  The Veteran was also highly suspicious and mistrustful of others and he had difficulty with impulse control.  At the time of discharge, the Veteran was completely sober and detoxified.  He showed no signs of functional thought disorder.  The Veteran was not a danger to himself or others.  

In October 1992, the RO issued a confirmed rating decision due to a hospital report from the VA Medical Center in Lyons, New Jersey.  The RO noted that the Veteran was hospitalized due to alcohol dependence and homelessness.  The Veteran had a one week study which was negative.  The RO noted that the Veteran continued to be unemployed and unemployable due to substance dependence alone.  The RO continued the denial of pension.  Again, the RO did not act on the claim for a nervous condition.  

A VA psychiatry progress note, dated October 1992, noted that the Veteran was on referral from triage to check out depression, mood swings and anxiety.  The Veteran had a diagnosis of alcohol dependence and polysubstance abuse.  The Veteran described feelings of self-destruction as an urge to drink, use drugs, get violent and explode.  The Veteran denied suicidal or homicidal thoughts or plans.  The Veteran stated that he has periods of anxiety.  He gets excited and hyper and then he gets really depressed and discouraged.  The Veteran stated that he would not talk and just stopped communicating.  The Veteran denied crying spells, appetite changes, and feelings of guilt or poor concentration.  He reported some sleep of 3 to 4 hours at a time and reports waking to frequent nightmares which he does not recall.  The examiner noted no history of past psychiatric hospitalizations other than drug rehab in 1970, 1981, 1988 and February to March of 1992.  The examiner noted a diagnosis of alcohol dependence, polysubstance abuse in partial remission, rule out dysthymia.  The Veteran then left and returned later the same day.  In the later note, the doctor noted possible dysthymia, rule out mild major depression without psychosis.  

A VA psychiatry progress note, dated November 1992, noted that the Veteran had been under care since a referral from triage for psychiatric evaluation in October 1992.  The Veteran presented with symptoms of depression, anxiety, and impulsivity and he continued to have difficulties with these.  The Veteran reported difficulty sleeping and a poor appetite.  The Veteran felt depressed and had crying spells over the last few weeks which were triggered by situations on television shows which remind him of his past.  The Veteran's energy level was down, felt "slowed down" and his concentration was affected.  The Veteran denied suicidal or homicidal ideation.  He admitted to temper flare ups and impatience.  The Veteran was worried about his future and had been working hard to change his attitude towards society.  He was attending Narcotics Anonymous and Alcoholics Anonymous meetings to maintain sobriety.  He denied any alcohol or drug use over the past month.  He felt depressed and that his depression had become worse over the last couple of months.  The examiner diagnosed the Veteran as dysthymic with mild major depression with no psychotic features.  The examiner noted that the Veteran had a history of alcohol and polysubstance abuse which were currently in remission.  

From September 27, 1994 to October 25, 1994, the Veteran was a patient in the Vietnam Veterans Evaluation and Treatment Program (VVETP).  During his stay, he was diagnosed with chronic delayed PTSD, depression, alcohol dependence in remission, opiate dependence, and antisocial personality disorder.   The Veteran had a current global assessment of functioning (GAF) score of 50 and it was noted his highest GAF score the past year was 50.  

Thereafter, the Veteran filed a claim for entitlement to service connection for PTSD on October 12, 1994, the effective date assigned for the grant of service connection.

Entitlement to an effective date prior to October 12, 1994, for the grant of service connection for PTSD, is warranted.  The January 1976 RO rating decision denying a nervous condition became final as the Veteran did not appeal the decision.  The claim for nervous condition filed in April 1992, which is arguably a claim based upon new and material evidence, was never acted on by the RO.  The rating decisions from September 1992 and October 1992 fail to mention the claim for a nervous condition.  

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q), (r).  In this case there is no clear diagnosis of PTSD until the medical treatment in September and October of 1994.  Prior to this treatment, there are multiple records of drug and alcohol abuse as well as notations of depression, anxiety, nightmares, and antisocial behavior.  Though the Veteran was not diagnosed with PTSD at the time of the April 1992 claim, it is clear there was depression and other psychological issues which may have manifested themselves as alcohol and polysubstance dependence.  This is reflected in the Veteran's inpatient drug rehabilitation program at the VAMC in Lyons, New Jersey, and the psychological treatment received from October to November of 1992.  It is clear from the VVETP treatment from September to October 1994 that the Veteran has an undisputed diagnosis of PTSD.  The symptomatology, for the purposes of that record, existed as far back as a year from that date which is reflected in the previous year's GAF score of 50.  

Affording the Veteran the benefit of the doubt, the Veteran manifested symptomatology of an acquired psychiatric disability thereafter diagnosed as PTSD in April 1992.  Therefore, entitlement to an effective date of April 10, 1992, and no earlier, for service connected PTSD, is granted.  


ORDER

Entitlement to an effective date of April 10, 1992, and no earlier, for the grant of service connection for PTSD, is granted.


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 50 percent disabling, for the period prior to March 24, 1995, and in excess of 70 percent disabling, for the period beginning August 1, 1995, to prior to November 6, 2006, for PTSD.

Review of the claims file shows VA medical records from Washington, District of Columbia, Lyons, New Jersey, Montrose, New York, Martinsburg, West Virginia, Hagerstown, Maryland, and Baltimore, Maryland.  The file includes records from September 1974, March 1975 to May 1975, August 1980, May 1992 to February 2005, and June 2006 to December 2008.  The claims file also includes client payment records from the Hagerstown Treatment Center which reflects treatment from January 2004 to November 2004.  Upon review of the claims file, VA treatment records from prior to May 1992 and from February 2005 to June 2006 are not associated with the claims file and are necessary to fully adjudicate the claim.  Additionally, the records pertaining to the Hagerstown Treatment Center are not associated with the claims file.  A VA social work consult from Hagerstown, dated July 2003, referenced a methadone maintenance program which costs the Veteran $11 a day.  The Hagerstown Treatment Center payment records reflect a cost of $11 a day.  The treatment at the Hagerstown Treatment Center may have a bearing on the Veteran's PTSD condition and should be obtained and associated with the claims file. 

As such, the claim must be remanded for additional VA treatment records and private treatment records to be obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete treatment records from the Hagerstown Treatment Center and complete VA treatment records regarding the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

On a VA Form 21-4142, Authorization and Consent to Release Information to the VA, dated December 1999, the Veteran reported that he received Social Security disability for PTSD.  A deferred rating decision, dated February 2000, noted the need for Social Security Administration (SSA) records, however, review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

As noted above, the claim of entitlement to a TDIU, for the period on appeal, is before the Board.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board finds that a retrospective medical opinion regarding the impact his service-connected disabilities have on his employability prior to November 6, 2006, is necessary to decide the claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Chotta v. Peake, 22 Vet. App. 80 (2008), Vigil v. Peake, 22 Vet. App. 63 (2008).  In a statement, dated May 1992, the Veteran indicated he has had trouble adjust himself to normal mode of life and he had numerous jobs the longest one lasting one year.  A VA treatment record, dated September 1994, noted that the Veteran felt he had difficulty maintaining employment and felt that the current program was his last hope.  VA hospital reports, dated November 1994 and August 1995, note that the Veteran was unemployable at this time.

The Veteran is in receipt of a 100 percent scheduler evaluation from March 24, 1995 to August 1, 1995, and from November 6, 2006 onward.  From August 1, 1995, to prior to November 6, 2006, the Veteran has met the scheduler criteria for an award of TDIU.  

Prior to March 24, 1995, the Veteran was in receipt of a 50 percent rating for PTSD and 10 percent rating for pes planus with a combined rating of 60 percent.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating boards are to refer to the Director of the Compensation and Pension Service (C&P) for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In this case, the Veteran has reported difficulty in maintaining employment and a VA hospital report from November 1994 noted the Veteran was unemployable.   

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, if and only if, the VA examiner's opinion, requested above, finds that the Veteran was unemployable for the period in question, the claim must be referred for consideration by the Director of C&P.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA Medical Center records pertaining to the Veteran, including those from September 1974 to March 1975, May 1975 to May 1992, and February 2005 to June 2006.  

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from the Hagerstown Treatment Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, the claims file should be referred to an appropriate medical professional to offer an opinion as to the Veteran's functional impairment due to service-connected disabilities prior to November 6, 2006.

5.  If and only if the examiner determines that the Veteran's disabilities render him unemployable for the period prior to March 24, 1995, the Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to March 24, 1995, in accordance with 38 C.F.R. § 4.16(b).

6.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


